Notice of Pre-AIA  or AIA  Status
1	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2	This office action is in reply to an RCE filed on 01/25/2021. Claims 1-20 are pending. Claims 1, 7 and 12 have been amended. Claims 1, 7 and 12 are independent form are presented for examination.
Response to Argument
3	Applicant’s arguments filed on 01/25/2021 have been fully considered but they are moot based on the new grounds of rejection below.
 
Claim Rejections - 35 USC § 103
4	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5	Claims 1, 2, 4-14 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Abercrombie, III et al. (Abercrombie, hereinafter) (U.S. Patent Application Publication No. 2016/0285982 A1) in view of Low et al. (Low, hereinafter) (U.S. Patent Application Publication No. 2010/0070758A1).
Regarding claim 1, Abercrombie discloses an event-based social media system, comprising: 
a user interface configured to receive event data from a user ([0078], [0049] & [0062]; user(s) enters layovers/event data to the event database 32), wherein the event data is associated with a specific ([0078], [0054] & [0083]; event data includes travelers/buddies layover (being in the same location/flight) data);
a database ([0078]; event database 32) configured to store event data from a plurality of other users ([0078] & [0083]; individual users enter locations, dates, times (and implied identification through login credentials), which is stored in the schedule/event database 32 and used to determine matching layovers), where stored event data for each of the other users is associated with an individual event physically attended in person by at least the associated other user ([0078], [0054] & [0083]; event data such as layover data which is stored in the event database 32 and includes travelers/buddies layover (being in the same location/flight) data and that are used to determine matching layovers); and 
an event matching engine configured to determine if the received event data from the user for the specific event matches stored event data associated with one or more individual events from one or more of the plurality of users ([0078], [0073] & [0082]-[0083]; For each member and date pair found in the layover data 71, the layover data is searched for buddy matches for that member 72), 
wherein the user interface is further configured to generate a user alert based on matching event data ([0095], [0072] &[0082]-[0083];  As overlapping layovers are detected for members and their buddies, the member and buddy are notified of the overlapping layover), and a user confirmation from one or more users in response to the user alert ([0095], [0072] &[0082]-[0083]; If the potential buddy (e.g., David) accepts, the potential buddy (e.g., David) is added to the member's (e.g., Steve) buddy list 138 and the member (e.g., Steve) is added to the potential buddy's (e.g., David) buddy list as well 140 and the member);
wherein the database is further configured, in response to the user confirmation, to associate the received event data with matching stored event data ([0095], [0072] &[0082]-[0083]; If the potential buddy (e.g., David) accepts, the potential buddy (e.g., David) is added to the member's (e.g., Steve) buddy list 138 and the member (e.g., Steve) is added to the potential buddy's (e.g., David) buddy list as well 140 and the member).
But Abercrombie does not explicitly disclose the user confirmation configured to confirm that the user and at least one of the other users physically attended in person a common event.
([0062]-[0063] & [0041]-[0042]; The Group was based on a contact that occurred on Jun. 9, 2008, at 747 Howard Street, San Francisco, Calif…Under a Status column, the device indicates that Jeff Bush, Donald Huang have joined the Group by confirming the invitation messages sent to them…[Claim 9]; receiving input which accepts the invitation to join).
Low further discloses event data are in-person events such as physical meeting among participants ([0062]-[0063] & [0041]-[0042]; the trusted service formed a Group #1 which includes identified users Jeff Bush, Donald Huang and Daryl Low. The Group was based on a contact that occurred on Jun. 9, 2008, at 747 Howard Street, San Francisco, Calif. In this example, the mobile device 400 belongs to Daryl Low who is being invited to join the Group #1. Under a Status column, the device indicates that Jeff Bush, Donald Huang have joined the Group…stored personal “tag”).
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to utilize the teaching of Low to the system of Abercrombie in order to provide a competition environment for users/participants of a particular event.

Regarding claim 2, Abercrombie further teaches the event-based social media system of claim 1, further comprising: a communication server configured to enable electronic communications between users, wherein the electronic communications include one or more of email, text messaging, social media communications, voice communications, and audio-video communications ([0013] & [0102];email communication with friends).

Regarding claim 4, Abercrombie teaches the event-based social media system of claim 1, further comprising: a social media application programming interface configured to publish event data via a third-party social media platform ([0013] & [0102]; sending an email with a description to a set of friends/colleagues, post a description of the event on a social network).

([0083]-[0084] & [0121]; finding matches for member's buddies in the system for travelers with layovers is shown. This part of the method operates when a member is found in the layover data (see FIGS. 5 and 5A). The member's buddy list is retrieved 80 (from the social network database 34). For each buddy on the list 82, the layover data is searched for the buddy 84).

Regarding claim 6, Abercrombie further teaches the event-based social media system of claim 1, wherein the event data includes one or more of a time, a date, a range of dates, geographic information, a map, a photo, an audio- video clip, a user, a name, a pseudonym, a maiden name, a birth name, a family identity, a company name, a trademark, a keyword, or a hashtag ([0078]; locations, dates, times (and implied identification through login credentials), which is stored in the schedule/event database 32 and used to determine matching layovers), and 
wherein the event data is associated with one or more of an adoption search, a family event, a relationship event, military service, school attendance, an educational experience, a job, travel, and an entertainment event ([0080]; the system for travelers with layovers).

Regarding claim 7, Abercrombie teaches an event-based search system, comprising: 
a user interface server configured to receive event data associated with a plurality of events from a plurality of users ([0078], [0049] & [0062]; user(s) enters layovers/event data to the event database 32), each of the event being associated with an event physically attended in person by an associated user ([0078], [0054] & [0083]; event data includes travelers/buddies layover (being in the same location/flight) data);
a database configured to store the events and associated event data ([0078], [0072] & [0083]; event database 32 store layovers information such as date, location); and
([0068] & [0073]; identifying and determining/monitoring changes of event data), and 
determine if one or more of the plurality of events includes common event data with one or more other events ([0078], [0073] & [0082]-[0083]; For each member and date pair found in the layover data 71, the layover data is searched for buddy matches for that member 72),
wherein the user interface server is further configured to 
generate an alert that identifies the events and common event data ([0095], [0072] &[0082]-[0083];  As overlapping layovers are detected for members and their buddies, the member and buddy are notified of the overlapping layover), and 
send the alert to one or more of the users associated with the events having common event data ([0095], [0072] &[0082]-[0083];  As overlapping layovers are detected for members and their buddies, the member and buddy are notified of the overlapping layover),
wherein each of the plurality of events is an individual event attended by a user and a plurality of other people ([0095], [0072] &[0082]-[0083];  As overlapping layovers are detected for members and their buddies, the member and buddy are notified of the overlapping layover)…If the potential buddy (e.g., David) accepts, the potential buddy (e.g., David) is added to the member's (e.g., Steve) buddy list 138 and the member (e.g., Steve) is added to the potential buddy's (e.g., David) buddy list as well 140 and the member).
But Abercrombie does not explicitly disclose wherein the alert requests a user to confirm if that user physically attended in person a common event also physically attended in person by another user.
However, Low in analogous art, discloses wherein the alert requests a user to confirm if that user physically attended in person a common event also physically attended in person by another user ([0062]-[0063] & [0041]-[0042]; The Group was based on a contact that occurred on Jun. 9, 2008, at 747 Howard Street, San Francisco, Calif…Under a Status column, the device indicates that Jeff Bush, Donald Huang have joined the Group by confirming the invitation messages sent to them…[Claim 9]; receiving input which accepts the invitation to join).
Low further discloses event data are in-person events such as physical meeting among participants ([0062]-[0063] & [0041]-[0042]; the trusted service formed a Group #1 which includes identified users Jeff Bush, Donald Huang and Daryl Low. The Group was based on a contact that occurred on Jun. 9, 2008, at 747 Howard Street, San Francisco, Calif. In this example, the mobile device 400 belongs to Daryl Low who is being invited to join the Group #1. Under a Status column, the device indicates that Jeff Bush, Donald Huang have joined the Group…stored personal “tag”).
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to utilize the teaching of Low to the system of Abercrombie in order to provide a competition environment for users/participants of a particular event.

Regarding claim 8, Abercrombie further teaches the event-based search system of claim 7, wherein the user interface server is further configured to receive, from a user and in response to the alert, confirmation that the events include common event data, and wherein the database, in response to a received confirmation of common event data, is further configured to link the events and the users associated with the events ([0095], [0072] &[0082]-[0083]; If the potential buddy (e.g., David) accepts, the potential buddy (e.g., David) is added to the member's (e.g., Steve) buddy list 138 and the member (e.g., Steve) is added to the potential buddy's (e.g., David) buddy list as well 140 and the member).

Regarding claim 9, Abercrombie teaches the event-based search system of claim 7, wherein the user interface server is further configured to enable electronic communications between the users for confirming if the events are related ([0013] & [0102]; sending an email with a description to a set of friends/colleagues, post a description of the event on a social network). 

Regarding claim 10, Abercrombie further teaches the event-based search system of claim 7, wherein the electronic communications includes one or more of email, text messaging, voice communications, or audio-video communications between the users ([0013] & [0102];email communication with friends).

Regarding claim 11, Abercrombie further teaches the event-based search system of claim 7, wherein the event data includes one or more of a time, a date, a range of dates, geographic information, ([0078]; locations, dates, times (and implied identification through login credentials), which is stored in the schedule/event database 32 and used to determine matching layovers).

Regarding claim 12, Abercrombie teaches a method of matching user-created events, comprising: receiving, from a first user, first event data associated with a first user-created event ([0078], [0049] & [0062]; user(s) enters layovers/event data to the event database 32); 
receiving, from a second user, second event data associated with a second user-created event ([0078] & [0083]; individual users enter locations, dates, times (and implied identification through login credentials), which is stored in the schedule/event database 32 and used to determine matching layovers); 
determining, based at least in part on the first event data and the second event data, if the first user-created event and the second user-created event have matching event data ([0078], [0073] & [0082]-[0083]; For each member and date pair found in the layover data 71, the layover data is searched for buddy matches for that member 72); and 
sending, based on the matching event data, an alert to the first user about the second user- created event ([0095], [0072] &[0082]-[0083];  As overlapping layovers are detected for members and their buddies, the member and buddy are notified of the overlapping layover); and
wherein each user-created event is associated with an individual event attended by a user and a plurality of other people ([0078], [0054] & [0083]; user(s) enters layovers/event data to the event database 32…and event data includes travelers/buddies layover (being in the same location/flight) data).
But Abercrombie does not explicitly disclose wherein the first event data includes data identifying a first event physically attended in person by the first user, and the second event data includes data identifying a second event physically attended in person by the second user; and wherein the alert requests the first user to confirm that the first event and the second event are a common event physically attended in person by the first user and the second user.
([0062]-[0063] & [0041]-[0042]; the trusted service formed a Group #1 which includes identified users Jeff Bush, Donald Huang and Daryl Low. The Group was based on a contact that occurred on Jun. 9, 2008, at 747 Howard Street, San Francisco, Calif. In this example, the mobile device 400 belongs to Daryl Low who is being invited to join the Group #1. Under a Status column, the device indicates that Jeff Bush, Donald Huang have joined the Group); 
the second event data includes data identifying a second event physically attended in person by the second user ([0062]-[0063] & [0041]-[0042]; the trusted service formed a Group #1 which includes identified users Jeff Bush, Donald Huang and Daryl Low. The Group was based on a contact that occurred on Jun. 9, 2008, at 747 Howard Street, San Francisco, Calif. In this example, the mobile device 400 belongs to Daryl Low who is being invited to join the Group #1. Under a Status column, the device indicates that Jeff Bush, Donald Huang have joined the Group…stored personal “tag”); and 
wherein the alert requests the first user to confirm that the first event and the second event are a common event physically attended in person by the first user and the second user ([0062]-[0063] & [0041]-[0042]; The Group was based on a contact that occurred on Jun. 9, 2008, at 747 Howard Street, San Francisco, Calif…Under a Status column, the device indicates that Jeff Bush, Donald Huang have joined the Group by confirming the invitation messages sent to them…[Claim 9]; receiving input accepting the invitation to join).
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to utilize the teaching of Low to the system of Abercrombie in order to provide a competition environment for users/participants of a particular event.

Regarding claim 13, Abercrombie further teaches the method of claim 12, further comprising: receiving, from the first user and in response to the alert, confirmation that the first user- created event and the second user-created event are a matching event ([0095], [0072] &[0082]-[0083]; If the potential buddy (e.g., David) accepts, the potential buddy (e.g., David) is added to the member's (e.g., Steve) buddy list 138 and the member (e.g., Steve) is added to the potential buddy's (e.g., David) buddy list as well 140 and the member); and 
associating, in the database, the second user-created event with the first user-created event  ([0095], [0072] &[0082]-[0083]; If the potential buddy (e.g., David) accepts, the potential buddy (e.g., David) is added to the member's (e.g., Steve) buddy list 138 and the member (e.g., Steve) is added to the potential buddy's (e.g., David) buddy list as well 140 and the member).

Regarding claim 14, Abercrombie further teaches the method of claim 13, further comprising: associating the second user and at least a subset of the second event data with the first user-created event ([0078], [0073] & [0082]-[0083]; For each member and date pair found in the layover data 71, the layover data is searched for buddy matches for that member 72).

Regarding claim 17, Abercrombie further teaches the method of claim 16, wherein communications includes one or more of email, text messaging, voice communications, and audio-video communications ([0013] & [0102]; email communication with friends).

Regarding claim 18, Abercrombie teaches the method of claim 12, further comprising: publishing, via social media, a user-created event and at least a subset of the associated event data ([0083]-[0084] & [0121]; finding matches for member's buddies in the system for travelers with layovers is shown. This part of the method operates when a member is found in the layover data (see FIGS. 5 and 5A). The member's buddy list is retrieved 80 (from the social network database 34). For each buddy on the list 82, the layover data is searched for the buddy 84).

Regarding claim 19, Abercrombie further teaches the method of claim 12, wherein event data includes one or more of a time, a date, a range of dates, geographic information, a map, a photo, an audio-video clip, a name, a pseudonym, a maiden name, a birth name, a family identity, a company name, a trademark, a keyword, or a hashtag ([0078]; locations, dates, times (and implied identification through login credentials), which is stored in the schedule/event database 32 and used to determine matching layovers).

Regarding claim 20, Abercrombie teaches the method of claim 12, wherein the user-created event is selected from the group consisting of an adoption search, a family event, a relationship event, military service, school attendance, an educational experience, a job, travel, and an entertainment event ([0080]; the system for travelers with layovers).

6	Claims 3, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Abercrombie, III et al. (Abercrombie, hereinafter) (U.S. Patent Application Publication No. 2016/0285982 A1) in view of in view of Low et al. (Low, hereinafter) (U.S. Patent Application Publication No. 2010/0070758 A1) further in view of Zrike et al. (Zrike, hereinafter) (U.S. Patent Application Publication No. 2009/0307234 A1).
Regarding claim 3, Abercrombie in view of Low teaches the event-based social media system of claim 1, but he fails to disclose wherein subsequent to receiving the user alert and prior to the sending of the user confirmation, the communication server is configured to enable private communications between users without revealing one user's contact information to another user as claimed in claim 2.
However, Zrike in analogous art, discloses wherein subsequent to receiving the user alert and prior to the sending of the user confirmation, the communication server is configured to enable private communications between users without revealing one user's contact information to another user ([0165] & [0217]; providing an anonymous communication between users that have/participated in match event).
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to utilize the teaching of Zrike to the system of Abercrombie in order to optimize an integrity of a data communication system.

Regarding claim 15, Abercrombie in view of Low teaches the event-based social media system of claim 12, but he fails to disclose adding the second user to a list of contacts associated with the first user as claimed in claim 15.
([0217] & [0146]-[0147]; connecting with an anonymous user).
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to utilize the teaching of Zrike to the system of Abercrombie in order to optimize an integrity of a data communication system.

Regarding claim 16, Abercrombie in view of Low teaches the event-based social media system of claim 12, but he fails to disclose the limitations of claim 16. 
However, Zrike further discloses facilitating communications between the first user and the second user for confirming if the first user-created event and the second user-created event are a matching event ([0188] & [0185]; The goal of the presentation of proposed matches and providing approval is that at least two registered users will approve and confirm participation in a proposed match).
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to utilize the teaching of Zrike to the system of Abercrombie in order to optimize an integrity of a data communication system.

Conclusion
7	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELAKU Y HABTEMARIAM whose telephone number is (571)272-8373.  The examiner can normally be reached on Mon - Fri 9 am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M. H./
Melaku Habtemariam
Examiner, Art Unit 2447
6/1/21


/SURAJ M JOSHI/Primary Examiner, Art Unit 2447